              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 1 of 17




 1   G. SCOTT EMBLIDGE, State Bar No. 121613
     EVANS M. ROSENBAUM, State Bar No. 310414
 2   MOSCONE EMBLIDGE & RUBENS LLP
     220 Montgomery Street, Suite 2100
 3   San Francisco, CA 94104
     Telephone:    (415) 362-3599
 4   Facsimile:    (415) 362-2006
     Email:        emblidge@mosconelaw.com
 5                 rosenbaum@mosconelaw.com
 6
     Attorneys for Defendants Dan Scanlan,
 7   TEGSCO LLC dba San Francisco AutoReturn,
     and Nelsons Tow
 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                   SAN FRANCISCO COURTHOUSE
12
     MARIMAR CORNEJO, an individual,                     Case No.: 3:20-cv05813-CRB
13
                   Plaintiffs,                           DEFENDANTS DAN SCANLAN'S,
14                                                       TEGSCO LLC D/B/A SAN FRANCISCO
            vs.                                          AUTORETURN'S, AND NELSON TOW'S
15                                                       ANSWER TO PLAINTIFF'S
     JEFFREY TUMLIN, officially as Director of           COMPLAINT
16   Transportation of the San Francisco Municipal
     Transportation Agency; THE SAN
17   FRANCISCO MUNICIPAL
     TRANSPORTATION AGENCY; CITY &
18   COUNTY OF SAN FRANCISCO; DAN
19   SCANLAN, individually; TEGSCO LLC
     d/b/a/ SAN FRANCISCO AUTORETURN;
20   SAN FRANCISCO AUTORETURN LLC;
     PACIFIC GAS AND ELECTRIC
21   COMPANY; CAMERON A. HALE in his
     capacity as CEO of ALVAH
22   CONTRACTORS INC.; ALVAH
     CONTRACTORS INC.; and NELSONS
23   TOW,

24                 Defendants.
25

26

27

28
                                                     1
       ANSWER TO COMPLAINT                                      Case No.3:20-cv-05813-CRB
                 Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 2 of 17




 1          Defendants Dan Scanlan, TEGSCO LLC d/b/a San Francisco AutoReturn, and Nelsons

 2   Tow ("AutoReturn Defendants") answer Plaintiff's Complaint ("Complaint") as follows:
 3                                           INTRODUCTION
 4          1.       AutoReturn Defendants lack knowledge or information sufficient to admit or deny
 5   the allegations in the first sentence of Paragraph 1. AutoReturn Defendants admit only that
 6   Plaintiff "bring[s] this suit for damages and injunctive relief" and denies the remainder of the
 7
     allegations in Paragraph 1.
 8
            2.       AutoReturn Defendants admit the automobile was taken. AutoReturn Defendants
 9
     lack knowledge or information sufficient to form a belief as to the remainder of the first sentence
10
     of Paragraph 2 and, on that basis, deny each and every allegation contained therein. AutoReturn
11
     Defendants admit that the car is now being held by TEGSCO LLC.
12
            3.       Paragraph 3 contains legal theories and conclusions to which no response is
13
     required. To the extent Paragraph 3 contains factual allegations, AutoReturn Defendants deny
14
     each and every allegation in Paragraph 3.
15

16          4.       Paragraph 4 contains legal theories and conclusions to which no response is

17   required. To the extent Paragraph 4 contains factual allegations, AutoReturn Defendants deny

18   each and every allegation in Paragraph 4.

19          5.       Paragraph 5 contains legal theories and conclusions to which no response is

20   required. To the extent Paragraph 5 contains factual allegations, AutoReturn Defendants deny

21   each and every allegation in Paragraph 5.
22          6.       Paragraph 6 contains legal theories and conclusions to which no response is
23   required. To the extent Paragraph 6 contains factual allegations, AutoReturn Defendants deny
24   each and every allegation in Paragraph 6.
25
            7.       Paragraph 7 contains legal theories and conclusions to which no response is
26
     required. To the extent Paragraph 7 contains factual allegations, AutoReturn Defendants lack
27

28
                                                       2
       ANSWER TO COMPLAINT                                       Case No.3:20-cv-05813-CRB
                  Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 3 of 17




 1   knowledge or information sufficient to form a belief as to the truth of the allegations and on that

 2   basis deny each and every allegation contained therein.
 3           8.         Paragraph 8 contains legal theories and conclusions to which no response is
 4   required. To the extent Paragraph 8 contains factual allegations, AutoReturn Defendants deny
 5   each and every allegation in Paragraph 8.
 6
             9.         AutoReturn Defendants deny each and every factual allegation contained in
 7
     Paragraph 9, except that AutoReturn Defendants admit that Plaintiff did not give or deny consent
 8
     to take the car.
 9
             10.        AutoReturn Defendants lack knowledge or information sufficient to form a belief
10
     as to the truth of the allegations contained in the first portion of Paragraph 10 and, on that basis,
11
     deny the allegations. AutoReturn Defendants admit only that Plaintiff's car was towed "to a
12
     locked facility controlled by [AutoReturn Defendants]."
13
             11.        Paragraph 11 contains legal theories and conclusions to which no response is
14

15   required. To the extent Paragraph 11 contains factual allegations, AutoReturn Defendants lack

16   knowledge or information sufficient to form a belief as to the truth of the allegations contained

17   therein and, on that basis, deny the allegations.

18           12.        Paragraph 12 contains legal theories and conclusions to which no response is

19   required. To the extent Paragraph 12 contains factual allegations, AutoReturn Defendants lack

20   knowledge or information sufficient to form a belief as to the truth of the allegations contained
21   therein and, on that basis, deny the allegations.
22           13.        Paragraph 13 contains legal theories and conclusions to which no response is
23   required. To the extent Paragraph 13 contains factual allegations, AutoReturn Defendants lack
24
     knowledge or information sufficient to form a belief as to the truth of the allegations contained
25
     therein and, on that basis, deny the allegations.
26
             14.        Paragraph 14 contains legal theories and conclusions to which no response is
27
     required. To the extent Paragraph 14 contains factual allegations, AutoReturn Defendants lack
28
                                                         3
       ANSWER TO COMPLAINT                                         Case No.3:20-cv-05813-CRB
               Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 4 of 17




 1   knowledge or information sufficient to form a belief as to the truth of the allegations contained

 2   therein and, on that basis, deny the allegations.
 3          15.     Paragraph 15 contains legal theories and conclusions to which no response is
 4   required. To the extent Paragraph 15 contains factual allegations, AutoReturn Defendants lack
 5   knowledge or information sufficient to form a belief as to the truth of the allegations contained
 6
     therein and, on that basis, deny the allegations.
 7
            16.     Paragraph 16 contains legal theories and conclusions to which no response is
 8
     required. With respect to the factual allegations of Paragraph 16, AutoReturn Defendants admit
 9
     that as of the date of the Complaint, the storage charges for the Plaintiff's car were $11,190.50.
10
     AutoReturn Defendants deny the remainder of the allegations contained in Paragraph 16,
11
     including that there was any wrongful possession of Plaintiff's automobile.
12
            17.     AutoReturn Defendants admit only that several written demands were given to
13
     AutoReturn Defendants and that AutoReturn Defendants continued to hold the property.
14

15   AutoReturn Defendants deny the remainder of the allegations contained in Paragraph 17.

16          18.     AutoReturn Defendants lack knowledge or information sufficient to form a belief

17   as to the truth of the allegations contained in Paragraph 18 and the photograph in Exhibit A of

18   the Complaint and, on that basis, deny the allegations contained therein. AutoReturn Defendants

19   further lack knowledge or information sufficient to form a belief as to the authenticity of the

20   photograph in Exhibit A and, on that basis, deny its authenticity.
21          19.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
22   as to the truth of the allegations contained in Paragraph 19 and the photograph in Exhibit B of the
23   Complaint and, on that basis, deny the allegations contained therein. AutoReturn Defendants
24
     further lack knowledge or information sufficient to form a belief as to the authenticity of the
25
     photograph in Exhibit B and, on that basis, deny its authenticity.
26
            20.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
27
     as to the truth of the allegations contained in Paragraph 20 and the photographs in Exhibits C and
28
                                                         4
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
                 Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 5 of 17




 1   D of the Complaint and, on that basis, deny the allegations contained therein. AutoReturn

 2   Defendants further lack knowledge or information sufficient to form a belief as to the
 3   authenticity of the photographs in Exhibits C and D and, on that basis, deny their authenticity.
 4   AutoReturn Defendants admit only that Plaintiff lost "control and dominion over [her]
 5   automobile."
 6
            21.      AutoReturn Defendants deny the allegation of Paragraph 21 that there was a
 7
     "wrongful and unjust taking of the automobile." AutoReturn Defendants lack knowledge or
 8
     information sufficient to form a belief as to the truth of the remainder of the allegations
 9
     contained in Paragraph 21 and, on that basis, deny the allegations contained therein.
10
            22.      AutoReturn Defendants lack knowledge or information sufficient to form a belief
11
     as to the truth of the allegations contained in Paragraph 22 and, on that basis, deny the
12
     allegations contained therein.
13
                                              JURISDICTION
14
            23.      Paragraph 23 states legal theories and conclusions to which no response is
15

16   required.

17          24.      Paragraph 24 states legal theories and conclusions to which no response is

18   required. Jurisdiction and venue appear to be proper.

19                                                PARTIES

20          25.      AutoReturn Defendants lack knowledge or information sufficient to form a belief

21   as to the truth of the allegations contained in Paragraph 25 and, on that basis, deny each and

22   every allegation contained therein.
23          26.      AutoReturn Defendants admit the allegations contained in Paragraph 26.
24          27.      Paragraph 27 states legal theories and conclusions to which no response is
25   required. To the extent Paragraph 27 contains factual allegations, AutoReturn Defendants lack
26
     knowledge or information sufficient to form a belief as to the truth of the allegations contained
27
     therein and, on that basis, deny each and every allegation contained therein.
28
                                                       5
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 6 of 17




 1          28.     Paragraph 28 states legal theories and conclusions to which no response is

 2   required. To the extent Paragraph 28 contains factual allegations, AutoReturn Defendants lack
 3   knowledge or information sufficient to form a belief as to the truth of the allegations contained
 4   therein and, on that basis, deny each and every allegation contained therein.
 5          29.     Paragraph 29 states legal theories and conclusions to which no response is
 6
     required. To the extent Paragraph 29 contains factual allegations, AutoReturn Defendants lack
 7
     knowledge or information sufficient to form a belief as to the truth of the allegations contained
 8
     therein and, on that basis, deny each and every allegation contained therein.
 9
            30.     Paragraph 30 is unintelligible and appears to contain no allegations that can be
10
     admitted or denied.
11
            31.     Paragraph 31 states legal theories and conclusions to which no response is
12
     required. AutoReturn Defendants admit only that John Wicker is the CEO of TEGSCO LLC
13
     d/b/a San Francisco AutoReturn. AutoReturn Defendants deny that Plaintiff has sued John
14

15   Wicker in any capacity.

16          32.     Paragraph 32 states legal theories and conclusions to which no response is

17   required. AutoReturn Defendants admit only that Dan Scanlan is a California citizen and Vice

18   President of TEGSCO LLC.

19          33.     Paragraph 33 states legal theories and conclusions to which no response is

20   required. To the extent Paragraph 33 contains factual allegations, AutoReturn Defendants lack
21   knowledge or information sufficient to form a belief as to the truth of the allegations contained
22   therein and, on that basis, deny each and every allegation contained therein.
23                                        ADDITIONAL FACTS
24          34.     Paragraph 34 states legal theories and conclusions to which no response is
25
     required. To the extent Paragraph 34 contains factual allegations, AutoReturn Defendants lack
26
     knowledge or information sufficient to form a belief as to the truth of the allegations contained
27
     therein and, on that basis, deny each and every allegation contained therein.
28
                                                      6
       ANSWER TO COMPLAINT                                       Case No.3:20-cv-05813-CRB
                 Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 7 of 17




 1           35.     Paragraph 35 states legal theories and conclusions to which no response is

 2   required. To the extent Paragraph 35 contains allegations, AutoReturn Defendants admit only
 3   that CCSF is a public entity. AutoReturn Defendants deny the remainder of the allegations
 4   contained in Paragraph 35.
 5           36.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
 6
     as to the truth of the allegations contained in Paragraph 36 and, on that basis, deny each and
 7
     every allegation contained therein.
 8
             37.     Paragraph 37 states legal theories and conclusions to which no response is
 9
     required. AutoReturn Defendants deny each and every factual allegation contained in Paragraph
10
     37, except that AutoReturn Defendants admit a SFMTA employee initiated the ticketing and
11
     towing of Plaintiff's car.
12
             The un-numbered subheading between Paragraphs 37 and 38 states legal theories and
13
     conclusions to which no response is required.
14

15           38.     Paragraph 38 states legal theories and conclusions to which no response is

16   required.

17           39.     Paragraph 39 states legal theories and conclusions to which no response is

18   required. To the extent Paragraph 39 contains factual allegations, AutoReturn Defendants deny

19   each and every allegation contained therein.

20           40.     Paragraph 40 states legal theories and conclusions to which no response is
21   required.
22           41.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
23   as to the truth of the allegations contained in Paragraph 41 and, on that basis, deny the
24
     allegations contained therein.
25
             42.     Paragraph 42 states legal theories and conclusions to which no response is
26
     required. AutoReturn Defendants deny the seizure was unreasonable or impermissible.
27

28
                                                       7
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
                 Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 8 of 17




 1          43.      AutoReturn Defendants deny each and every allegation contained in Paragraph

 2   43.
 3          44.      Paragraph 44 states legal theories and conclusions to which no response is
 4   required.
 5          45.      To the extent AutoReturn Defendants understand Paragraph 45, it appears to state
 6
     legal theories and conclusions to which no response is required.
 7
            46.      Paragraph 46 states legal theories and conclusions to which no response is
 8
     required. To the extent Paragraph 46 contains factual allegations, AutoReturn Defendants deny
 9
     each and every allegation contained therein.
10
            47.      AutoReturn Defendants lack knowledge or information sufficient to form a belief
11
     as to the truth of the allegations contained in Paragraph 47 and, on that basis, deny the
12
     allegations contained therein.
13
            48.      Paragraph 48 states legal theories and conclusions to which no response is
14

15   required.

16          49.      Paragraph 49 states legal theories and conclusions to which no response is

17   required. To the extent Paragraph 49 contains factual allegations, AutoReturn Defendants deny

18   each and every allegation contained therein.

19          50.      AutoReturn Defendants lack knowledge or information sufficient to form a belief

20   as to the truth of the allegations contained in Paragraph 50 and, on that basis, deny each and
21   every allegation contained therein.
22          51.      Paragraph 51 states legal theories and conclusions to which no response is
23   required. AutoReturn Defendants lack knowledge or information sufficient to form a belief as to
24
     the truth of the allegations contained in Paragraph 51 and, on that basis, deny each and every
25
     allegation contained therein.
26

27

28
                                                       8
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 9 of 17




 1          52.     AutoReturn Defendants lack knowledge or information sufficient to form a belief

 2   as to the truth of the allegations contained in Paragraph and, on that basis, deny each and every
 3   allegation contained therein.
 4          53.     Paragraph 53 states legal theories and conclusions to which no response is
 5   required. To the extent Paragraph 53 contains factual allegations, AutoReturn Defendants deny
 6
     each and every allegation contained therein.
 7
            54.     Paragraph 54 states legal theories and conclusions to which no response is
 8
     required. To the extent Paragraph 54 contains factual allegations, AutoReturn Defendants deny
 9
     each and every allegation contained therein.
10
            55.     Paragraph 55 states legal theories and conclusions to which no response is
11
     required. AutoReturn Defendants lack knowledge or information sufficient to form a belief as to
12
     the truth of the allegations contained in Paragraph 55 and, on that basis, deny each and every
13
     allegation contained therein.
14

15          56.     Paragraph 56 states legal theories and conclusions to which no response is

16   required. AutoReturn Defendants lack knowledge or information sufficient to form a belief as to

17   the truth of the allegations against Defendants Alvah and PG&E Contractors contained in

18   Paragraph 56 and, on that basis, deny those allegations. AutoReturn Defendants admit only that

19   the car was towed to an AutoReturn storage facility and that AutoReturn Defendants have

20   incurred storage fees.
21          57.     Paragraph 57 states legal theories and conclusions to which no response is
22   required. AutoReturn Defendants deny they would be unjustly enriched and that any fees and
23   fines are excessive. AutoReturn Defendants further deny they "seiz[e] property from private
24
     persons without valid legal or lawful authority."
25
            58.     With respect to the allegations in Paragraph 58, AutoReturn Defendants admit
26
     only that the car was towed. AutoReturn Defendants deny each and every remaining allegation
27
     in Paragraph 58.
28
                                                         9
       ANSWER TO COMPLAINT                                       Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 10 of 17




 1          59.     Paragraph 59 states legal theories and conclusions to which no response is

 2   required.
 3          60.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
 4   as to the truth of the allegations contained in Paragraph 60, and, on that basis, deny the
 5   allegations contained therein.
 6
                                                DAMAGES
 7
            61.     AutoReturn Defendants deny each and every allegation contained in Paragraph
 8
     61.
 9
                             FIRST CAUSE OF ACTION
10                      VIOLATION OF FOURTH AMENDMENT
                                 (42 U.S.C. § 1983)
11     (PLAINTIFF v. DAN SCANLAN individually, TEGSCO LLC d/b/a AUTORETURN,
       AUTORETURN SF LLC, CAMERON A. HALE, ALVAH, BILL JOHNSON, PG&E,
12
      JEFFREY TUMLIN, SFMTA, CCSF, NELSONS TOW, AND DOES 1-10 INCLUSIVE)
13
            62.     Paragraph 62 states legal theories and conclusions to which no response is
14
     required. To the extent Paragraph 62 contains factual allegations to which a response is required,
15
     AutoReturn Defendants deny each and every allegation contained therein.
16
            63.     Paragraph 63 states legal theories and conclusions to which no response is
17
     required. To the extent Paragraph 63 contains factual allegations to which a response is required,
18
     AutoReturn Defendants deny each and every allegation contained therein, except that
19
     AutoReturn Defendants admit AutoReturn Defendants possess a Toyota Camry that was towed
20

21   on February 27, 2020.

22          64.     Paragraph 64 states legal theories and conclusions to which no response is

23   required.

24          65.     AutoReturn Defendants lack knowledge or information sufficient to form a belief

25   as to the truth of the allegations contained in the first sentence of Paragraph 65. The second

26   sentence of Paragraph 65 states legal theories and conclusions to which no response is required.
27

28
                                                      10
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 11 of 17




 1   To the extent the second sentence of Paragraph 65 contains factual allegations to which a

 2   response is required, AutoReturn Defendants deny each and every allegation contained therein.
 3          66.     The first sentence of Paragraph 66 states legal theories and conclusions to which
 4   no response is required. The second sentence of Paragraph states legal theories and conclusions
 5   to which no response is required. To the extent the second sentence of Paragraph 65 contains
 6
     factual allegations to which a response is required, AutoReturn Defendants deny each and every
 7
     allegation contained therein.
 8
            67.     AutoReturn Defendants deny each and every allegation contained in Paragraph
 9
     67, except that AutoReturn Defendants admit Plaintiff's car was towed when it was parked.
10
                            SECOND CAUSE OF ACTION
11    VIOLATION OF 14TH AMENDMENT OF THE UNITED STATES CONSTITUTION
                                  (42 U.S.C. § 1983)
12
       (PLAINTIFF v. DAN SCANLAN individually, TEGSCO LLC d/b/a AUTORETURN,
13    AUTORETURN SF LLC, CAMERON A. HALE, ALVAH, BILL JOHNSON officially,
     PG&E, JEFFREY TUMLIN officially, SFMTA, CCSF, NELSONS TOW, and DOES 1-10
14                                  INCLUSIVE)

15          68.     Paragraph 68 states legal theories and conclusions to which no response is
16   required. To the extent Paragraph 68 contains factual allegations to which a response is required,
17   AutoReturn Defendants deny each and every allegation contained therein.
18          69.     Paragraph 69 states legal theories and conclusions to which no response is
19
     required. To the extent Paragraph 69 contains factual allegations to which a response is required,
20
     AutoReturn Defendants deny each and every allegation contained therein.
21
            70.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
22
     as to the truth of the allegations contained in Paragraph 70 and, on that basis, deny each and
23
     every allegation contained therein.
24
            71.     AutoReturn Defendants lack knowledge or information sufficient to form a belief
25
     as to the truth of the allegations contained in Paragraph 71 and, on that basis, deny each and
26
     every allegation contained therein.
27

28
                                                      11
       ANSWER TO COMPLAINT                                       Case No.3:20-cv-05813-CRB
             Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 12 of 17




 1          72.     AutoReturn Defendants deny each and every allegation contained in Paragraph

 2   72, except that AutoReturn Defendants admit Plaintiff's car was towed when it was parked.
 3                           THIRD CAUSE OF ACTION
                    (VIOLATION OF CALIFORNIA CIVIL CODE § 52.1)
 4
      (PLAINTIFF v. DAN SCANLAN individually, TEGSCO LLC, AUTORETURN SF LLC,
 5          JEFFREY TUMLIN officially, SFMTA, CCSF, DOES 1-10 INCLUSIVE)

 6          73.     Paragraph 73 states legal theories and conclusions to which no response is

 7   required. To the extent Paragraph 73 contains factual allegations to which a response is required,

 8   AutoReturn Defendants deny each and every allegation contained therein.
 9          74.     Paragraph 74 states legal theories and conclusions to which no response is
10   required. To the extent Paragraph 74 contains factual allegations to which a response is required,
11   AutoReturn Defendants deny each and every allegation contained therein.
12
            75.     AutoReturn Defendants deny each and every allegation contained in Paragraph
13
     75.
14
            76.     AutoReturn Defendants deny each and every allegation contained in Paragraph
15
     76, except that AutoReturn Defendants admit Plaintiff's car was towed when it was parked.
16
                              FOURTH CAUSE OF ACTION
17                      (Intentional Infliction of Emotional Distress
                                              or
18                       Negligent Infliction of Emotional Distress)
19    (PLAINTIFF v. DAN SCANLAN, TEGSCO LLC, AUTORETURN SF LLC, JEFFREY
         TUMLIN, SFMTA, NELSONS TOW, CCSF, DOES and DOES 1-10, inclusive)
20
            77.     Paragraph 77 states legal theories and conclusions to which no response is
21
     required.
22
            78.     Paragraph 78 states legal theories and conclusions to which no response is
23
     required. To the extent Paragraph 78 contains factual allegations to which a response is required,
24
     AutoReturn Defendants deny each and every allegation contained therein.
25
            79.     Paragraph 79 states legal theories and conclusions to which no response is
26

27   required. To the extent Paragraph 79 contains factual allegations to which a response is required,

28   AutoReturn Defendants deny each and every allegation contained therein.
                                                     12
       ANSWER TO COMPLAINT                                      Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 13 of 17




 1          80.     AutoReturn Defendants deny each and every allegation contained in Paragraph

 2   80.
 3          81.     AutoReturn Defendants admit Plaintiff presented several communications and
 4   that the defendants refused to return the car to Plaintiff. AutoReturn Defendants deny each and
 5   every other allegation in Paragraph 81.
 6
            82.     AutoReturn Defendants deny each and every allegation contained in Paragraph
 7
     82.
 8
                             FIFTH CAUSE OF ACTION
 9                               (NEGLIGENCE)
      (PLAINTIFF v. DAN SCANLAN, TEGSCO LLC, AUTORETURN SF LLC, JEFFREY
10          TUMLIN, SFMTA, NELSONS TOW, CCSF, and DOES 1-10, inclusive)
11          83.     Paragraph 83 states legal theories and conclusions to which no response is
12
     required. To the extent Paragraph 83 contains factual allegations to which a response is required,
13
     AutoReturn Defendants deny each and every allegation contained therein.
14
            84.     Paragraph 84 states legal theories and conclusions to which no response is
15
     required. To the extent Paragraph 84 contains factual allegations to which a response is required,
16
     AutoReturn Defendants deny each and every allegation contained therein.
17
            85.     AutoReturn Defendants deny each and every allegation contained in Paragraph
18
     85.
19
            86.     The first sentence of Paragraph 86 states legal theories and conclusions to which
20
     no response is required. To the extent the first sentence of Paragraph 86 contains factual
21

22   allegations to which a response is required, AutoReturn Defendants deny each and every

23   allegation contained therein. AutoReturn Defendants admit the allegation in the second sentence

24   of Paragraph 86 that public officials in the state of California swear an oath to uphold the

25   constitution. AutoReturn Defendants lack knowledge or information sufficient to form a belief

26   as to the truth of the allegations contained in the third sentence of Paragraph 86 and, on that
27

28
                                                      13
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 14 of 17




 1   basis, deny each and every allegation contained therein. AutoReturn Defendants deny each and

 2   every allegation contained in the fourth sentence of Paragraph 86.
 3                           SIXTH CAUSE OF ACTION
                                  (CONVERSION)
 4
      (PLAINTIFF v. DAN SCANLAN, TEGSCO LLC, AUTORETURN SF LLC, JEFFREY
 5           TUMLIN, SFMTA, CCSF, NELSONS TOW, DOES 1-10, inclusive)

 6          87.     Paragraph 87 states legal theories and conclusions to which no response is

 7   required. To the extent Paragraph 87 contains factual allegations to which a response is required,

 8   AutoReturn Defendants deny each and every allegation contained therein.
 9          88.     AutoReturn Defendants admit that Plaintiff was an owner of the automobile at
10   issue in the complaint. AutoReturn Defendants deny that the automobile was "wrongfully taken"
11   and that Plaintiff is "entitled to immediate possession thereof."
12
            89.     AutoReturn Defendants admit only that the car at issue in the complaint is stored
13
     in a warehouse located at the address commonly known as 2650 Bayshore Blvd., San Francisco,
14
     California, 94014. AutoReturn Defendants deny the remainder of the allegations in Paragraph
15
     89.
16
            90.     AutoReturn Defendants admit that Plaintiff did not give consent to take
17
     possession of the automobile but deny the remainder of the allegations contained in Paragraph
18
     90.
19
            91.     Paragraph 91 states legal theories and conclusions to which no response is
20
     required.
21

22          92.     The first sentence of Paragraph 92 states legal theories and conclusions to which

23   no response is required. The second sentence of Paragraph 92 states legal theories and

24   conclusions to which no response is required. To the extent the second sentence of Paragraph 92

25   contains factual allegations to which a response is required, AutoReturn Defendants deny each

26   and every allegation contained therein.
27

28
                                                      14
       ANSWER TO COMPLAINT                                        Case No.3:20-cv-05813-CRB
              Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 15 of 17




 1          93.       AutoReturn Defendants deny each and every allegation contained in Paragraph

 2   93.
 3                         SEVENTH CAUSE OF ACTION
                                   (TRESPASS)
 4
      (PLAINTIFF v. DAN SCANLAN, TEGSCO LLC, AUTORETURN SF LLC, JEFFREY
 5           TUMLIN, SFMTA, CCSF, NELSONS TOW, DOES 1-10, inclusive)

 6          94.       Paragraph 94 states legal theories and conclusions to which no response is

 7   required. To the extent Paragraph 94 contains factual allegations to which a response is required,

 8   AutoReturn Defendants deny each and every allegation contained therein.
 9          95.       Paragraph 95 states legal theories and conclusions to which no response is
10   required.
11          96.       AutoReturn Defendants admit Plaintiff was one of the owners of the subject
12
     vehicle but deny Plaintiff is or was always entitled to its immediate possession.
13
            97.       AutoReturn Defendants deny each and every factual allegation contained in
14
     Paragraph 97.
15
            98.       AutoReturn Defendants deny each and every allegation contained in Paragraph
16
     98.
17
                                    FIRST AFFIRMATIVE DEFENSE
18                                      (Failure to State a Claim)
19          Plaintiff fails to state facts sufficient to constitute a cause of action against any of the
20
     AutoReturn Defendants.
21
                                   SECOND AFFIRMATIVE DEFENSE
22                                      (Equitable Estoppel)

23          By reason of Plaintiff's own acts and omissions, Plaintiff is barred by the equitable

24   doctrine of estoppel.
25                                  THIRD AFFIRMATIVE DEFENSE
                                           (Unclean Hands)
26
            The Complaint and each cause of action therein are barred by the equitable doctrine of
27

28   unclean hands.

                                                       15
       ANSWER TO COMPLAINT                                         Case No.3:20-cv-05813-CRB
                Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 16 of 17




 1                               FOURTH AFFIRMATIVE DEFENSE
                             (Failure to State Relief Under 42 U.S.C. § 1983)
 2
            Plaintiff has failed to allege facts sufficient to state a claim for relief under 42 U.S.C. §
 3
     1983 against AutoReturn Defendants.
 4

 5                                 FIFTH AFFIRMATIVE DEFENSE
                                      (Administrative Remedies)
 6
            Plaintiff has failed to exhaust the administrative remedies that are a prerequisite to this
 7
     lawsuit.
 8
                                   SIXTH AFFIRMATIVE DEFENSE
 9                              (Defendants' Acts Not a Proximate Cause)
10          Any act or omission on the part of answering Defendants, their agents or employees, was
11   not the proximate cause of Plaintiff's injury.
12
                                 SEVENTH AFFIRMATIVE DEFENSE
13                                     (Failure to Mitigate)

14          The Complaint and each and every cause of action therein is barred because Plaintiff

15   failed to use reasonable diligence to mitigate her damages thus barring or reducing the recovery,
16   if any, from the AutoReturn Defendants.
17                                EIGHTH AFFIRMATIVE DEFENSE
                                          (No Damages)
18

19          The AutoReturn Defendants deny that Plaintiff has been damaged in any sum, or at all,

20   by any act or omission of the AutoReturn Defendants.

21                            ADDITIONAL AFFIRMATIVE DEFENSES

22          The AutoReturn Defendants presently lack knowledge or information on which to form a

23   belief as to whether they may have additional defenses available. The AutoReturn Defendants
24   reserve the right to assert additional defenses in the event that discovery indicates such defenses
25   would be appropriate.
26          WHEREFORE, the AutoReturn Defendants pray for judgment as follows:
27
            1.      That Plaintiff take nothing from the AutoReturn Defendants;
28
                                                       16
       ANSWER TO COMPLAINT                                         Case No.3:20-cv-05813-CRB
             Case 3:20-cv-05813-CRB Document 8 Filed 09/08/20 Page 17 of 17




 1          2.   That the Complaint be dismissed with prejudice;

 2          3.   That the AutoReturn Defendants recover costs of suit herein, including attorneys'
 3   fees; and
 4          4.   For such other and further relief as the Court deems just and proper.
 5

 6
     Dated: September 8, 2020                  MOSCONE EMBLIDGE & RUBENS LLP
 7

 8                                                     /s/ G. Scott Emblidge
 9
                                                         G. Scott Emblidge
                                                         Evan M. Rosenbaum
10

11                                             Attorneys for Defendants Dan Scanlan,
                                               TEGSCO LLC d/b/a San Francisco
12                                             AutoReturn, and Nelsons Tow
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  17
       ANSWER TO COMPLAINT                                   Case No.3:20-cv-05813-CRB
